Mr. Justice Yantis delivered the opinion of the court: Morris Harper was a member of the Howitzer Co. of the 130th Inf. I. N. G. and lost his life in the military bus-fire accident near Pana, Illinois, on July 26, 1933. His mother, Nettie Hale was appointed administratrix of his estate and has filed this claim pro se.. Deceased was twenty years of age at the time of his death and left as his heirs — his mother, one married sister, a brother sixteen years of age, another brother fourteen years of age and a half brother two years of age. His father is dead and his mother has again married. Deceased resided with his mother, stepfather and brothers at the time of his death, living on a farm in Jefferson County. His sister was married and lived in her own household. Deceased worked on the farm, helping with the farm work and all the duties about the house and home. He also worked away from home when he could obtain anything to do. The money that Morris earned he used for clothing and contributed a part to his mother. The State has paid or assumed payment of medical and other fees amounting to Four Hundred Twenty-five and 10/ 100 Dollars, ($425.10). Because of the meager proof in the record as to contributions by the deceased to his mother’s support, it is difficult to determine what award can be allowed in this case. If we strictly applied the rule of the Workmen’s Compensation Act no award would be made. This court, however, is not limited by said Act in acting on claims submitted under the Military and Naval Code. “In cases where an officer or enlisted man of the National Guard is killed while performing his duty, etc., his heirs or dependents shall have a claim against the State for financial help or assistance, and the State Court of Claims shall act on and adjust the same as the merits of each case may demand.” Sec. II Art. XVI Military & Naval Code of Ill. Because it is apparent that the deceased soldier was contributing by his labor something to his mother and family’s support, although to a limited extent, an award for their financial help and assistance seems merited, and an award is hereby entered, in favor of Nettie Hale, as the mother of said Morris Harper, deceased, in the sum of One Thousand Dollars ($1,000.00).